UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

          v.                                          Criminal Action No. 03-282-1 (JDB)

 WILLIE LAWSON,
         Defendant.


                                MEMORANDUM OPINION

       Between December 2001 and April 2002, defendant Willie Lawson committed five armed

bank robberies across Virginia, Maryland, and the District of Columbia. He was tried and

convicted by federal courts in each of those jurisdictions, accruing a staggering 909-month

sentence of incarceration. He has now served 242 months (just over twenty years) in prison. On

May 21, 2021, Judge Theodore Chuang of the District of Maryland granted Lawson compassionate

release and resentenced him to time served with respect to his convictions in Maryland. Following

Judge Chuang’s order, Lawson’s only remaining sentence is a partially-served 84-month term of

imprisonment imposed by this Court. Lawson now seeks compassionate release here, asking this

Court to eliminate or reduce that outstanding term of imprisonment. For the reasons set forth

below, the Court concludes that Lawson has not put forward extraordinary and compelling reasons

warranting a further reduction in his sentence. Accordingly, the Court will deny Lawson’s motion.

                                         Background

       On April 5, 2002, Lawson and co-defendant Gregory Lee Smith robbed a Riggs Bank

branch in Washington, D.C. Gov’t Ex. B [ECF No. 216-2] (“Lawson PSR”) ¶ 7 (sealed); United

States v. Lawson, 410 F.3d 735, 737 (D.C. Cir. 2005) After the pair entered the bank, Smith

threatened the branch manager with a gun and ordered him to unlock the teller line door; once he



                                               1
did so, Lawson entered the teller line and removed slightly more than $20,000 in cash from the

tellers’ drawers. Lawson PSR ¶¶ 7, 13; Lawson, 410 F.3d at 737. In the meantime, Smith “stood

guard in the lobby, his gun trained on the employees and customers.” Lawson, 410 F.3d at 737.

Once Lawson finished collecting the money, the two men fled, though they were forced to abandon

the money shortly thereafter when dye packs concealed within the bundles of bills exploded. Id.;

Lawson PSR ¶ 7.

         Lawson was apprehended three days later by FBI agents investigating a prior robbery

committed in Virginia. Lawson PSR ¶ 9; see also Lawson, 410 F.3d at 738. Law enforcement

eventually connected Lawson to a string of five total armed bank robberies, committed with a

rotating cast of associates in Virginia, Maryland, and the District of Columbia. See generally

United States’ Opp’n to Def.’s Mot. for Compassionate Release [ECF No. 217] (“Gov’t Opp’n”)

at 2–3 (summarizing facts of these robberies). Lawson was ultimately charged with ten felonies

spread across federal courts in those three jurisdictions: four counts of armed bank robbery in

violation of 18 U.S.C. § 2113(a) and (d) (one count in Virginia, two in Maryland, and one in D.C.);

two counts of conspiracy to commit armed bank robbery (one each in Virginia and Maryland); and

four counts of violating 18 U.S.C. § 924(c)(1), two (in Maryland) for using or carrying a firearm

during and in relation to a crime of violence (“using-or-carrying”) and two (one each in Virginia

and D.C.) for brandishing a firearm during and in relation to a crime of violence (“brandishing”). 1

Lawson PSR ¶¶ 1, 37–38. 2 Prosecutors offered Lawson a global plea deal which would likely


         1
           The Court will occasionally use “Virginia,” “Maryland,” and “D.C.” to refer, respectively, to the Eastern
District of Virginia, the District of Maryland, and the District Court for the District of Columbia. This shorthand,
adopted for the sake of concision, does not refer to state courts in any of those jurisdictions—all proceedings relevant
to this motion occurred in federal court.
        2
          The pre-sentence report attached to the government’s opposition brief incorrectly states that Lawson was
convicted of brandishing in Maryland. Lawson PSR ¶ 38. Relying on this document, this Court incorrectly stated at
argument that Lawson had been convicted of four counts of brandishing. After Lawson’s counsel flagged this issue
following that hearing, see Notice of Clarification Regarding Length of Consecutive 18 U.S.C. § 924(c) Sentences
[ECF No. 228], the Court obtained copies of the Second Superseding Indictment, Jury Verdict, and Judgment in

                                                           2
have resulted in a sentence of 12 to 15 years in prison, but Lawson rejected this offer and chose to

go to trial. See Mot. for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [ECF No.

209] (“Def.’s Mot.”) at 9–10; Gov’t Opp’n at 4. Lawson was convicted on all counts in all three

districts.

        When Lawson was sentenced between 2002 and 2004, 3 violations of 18 U.S.C. § 924(c)

were—and to a large extent still are—governed by a complex system of mandatory penalties.

Using-or-carrying had a mandatory minimum sentence of five years’ incarceration, while

brandishing carried a mandatory minimum sentence of seven years.                               See 18 U.S.C.

§ 924(c)(1)(A)(i)–(ii). A defendant’s “second or subsequent conviction” under § 924(c), however,

carried a mandatory twenty-five-year minimum sentence. Id. § 924(c)(1)(C) (effective Nov. 2,

2002 to Dec. 8, 2003). In Deal v. United States, 508 U.S. 129 (1993), the Supreme Court

interpreted this greater punishment to apply even if, at the time the defendant committed the

offense in question, he had never previously been convicted of a violation of § 924(c). United

States v. Ruvalcaba, 26 F.4th 14, 30 (1st Cir. 2022) (Barron, J., concurring); see Deal, 508 U.S. at

131–34. Finally, § 924(c)(1)(D)(ii) required that “no term of imprisonment imposed on a person

under this subsection shall run concurrently with any other term of imprisonment imposed on the

person.” Thus, whether sentenced to five years for using-or-carrying or twenty-five years for a

second or subsequent conviction, a defendant’s § 924(c) sentences would “stack,” running

consecutively to one another and to any other sentences imposed. See United States v. Gonzales,




Lawson’s Maryland prosecution, which confirm that Lawson was convicted of using-or-carrying, not brandishing,
see Second Superseding Indictment, United States v. Lawson, Crim. No. AW-02-215 (D. Md. Mar. 19, 2003), Dkt.
No. 77; Verdict Form, Lawson, Crim. No. AW-02-215 (D. Md. Apr. 8, 2003), Dkt. No. 92; Judgment, Lawson, Crim.
No. AW-02-215 (D. Md. July 7, 2003), Dkt. No. 123. The Court appreciates the diligence of defense counsel in noting
this issue and the assistance of the District of Maryland Clerk’s Office in resolving it.
        Lawson’s three sentencings took place between October 11, 2002 (Virginia) and May 12, 2004 (D.C.). See
        3

Lawson PSR ¶¶ 37–38; Min. Entry, May 12, 2004.

                                                        3
520 U.S. 1, 11 (1997) (“[T]he plain language of 18 U.S.C. § 924(c) forbids a federal district court

to direct that a term of imprisonment under that statute run concurrently with any other term of

imprisonment, whether state or federal.”).

       With that background in mind, the Court returns to Lawson and the sentences he received.

First, Judge Gerald Lee of the Eastern District of Virginia sentenced Lawson to 141 months in

prison: 57 months each on the conspiracy and armed robbery counts (to run concurrently),

followed by a mandatory consecutive 84-month sentence for brandishing. Lawson PSR ¶ 37;

Judgment, United States v. Lawson, 1:02-cr-302-GBL (E.D. Va. Oct. 11, 2002), Dkt. No. 37.

Lawson was next sentenced in Maryland, where Judge Alexander Williams sentenced him to 684

months (57 years) in prison. Judge Williams imposed concurrent terms of 60, 84, and 84 months

on the conspiracy and two armed robbery counts respectively, but Lawson then received two

consecutive twenty-five-year terms (a total of 600 months) for his using-or-carrying convictions,

as mandated by § 924(c)(1)(C). Lawson PSR ¶ 38; Judgment, Lawson, Crim. No. AW-02-215 (D.

Md. July 7, 2003), Dkt. No. 123. Combining his 684-month effective sentence in Maryland and

his 141-month sentence from Virginia, then, Lawson was already facing 825 months of

imprisonment when he came before this Court in 2004 for sentencing on convictions for armed

bank robbery and brandishing.

       With respect to the armed robbery count (Count One), the Court calculated an adjusted

offense level of 27 and criminal history category of V based on 12 criminal history points, resulting

in a (then-mandatory) Guidelines range of 120 to 150 months. See Sent. Tr. [ECF No. 169] at

5:15–8:8. The Court imposed a sentence of 140 months’ incarceration but specified that this

sentence would be served concurrently with the sentences Lawson had already received in Virginia

and Maryland. See id. at 18:18–19:4. The Court then sentenced Lawson to 84 months on the



                                                 4
brandishing charge (Count Two), to run consecutively to all other sentences as required by statute. 4

See id. at 27:17–28:6, 33:1–24; see also 18 U.S.C. § 924(c)(1)(D)(ii). The result was a total

effective sentence in the three cases of 909 months, or 75 years and nine months. Lawson’s

convictions and sentences were all affirmed on appeal. See generally United States v. Lawson, 64

F. App’x 380 (4th Cir. 2003) (per curiam); United States v. Lawson, 153 F. App’x 209 (4th Cir.

2005) (per curiam); United States v. Lawson, 410 F.3d 735 (D.C. Cir. 2005).

         Fast-forward fourteen years: Congress amended 18 U.S.C. § 924(c)(1)(C) in the First Step

Act of 2018, replacing “second or subsequent conviction”—the language interpreted in Deal—

with “violation . . . that occurs after a prior conviction under this subsection has become final,”

Pub. L. No. 115-391, § 403(a), 132 Stat. 5194, 5221–22. Thus, a defendant is now subject to a

twenty-five-year mandatory minimum sentence only if he had already been convicted of a previous

§ 924(c) violation at the time he commits a new § 924(c) offense. Lawson—who committed all

of the relevant offenses before receiving his first § 924(c) conviction—does not fall within the new

rule; applying § 924(c) as amended by the First Step Act, his mandatory minimum sentence for

the two Maryland using-or-carrying convictions would have been ten years instead of fifty. See

generally Ruvalcaba, 26 F.4th at 29–30 (Barron, J., concurring) (explaining the First Step Act’s

amendment of § 924(c) and its effect on defendants in Lawson’s position). The First Step Act did

not, however, alter the mandatory minimum five- and seven-year sentences for first-time

convictions under § 924(c), nor did it change the requirement that § 924(c) sentences run

consecutive to all other terms of imprisonment. Compare 18 U.S.C. § 924(c)(1) (effective Nov.

2, 2002 to Dec. 8, 2003), with 18 U.S.C. § 924(c)(1) (effective Dec. 21, 2018).



         4
           The record does not reflect why the Court did not impose a twenty-five-year sentence pursuant to
§ 924(c)(1)(C), as interpreted by Deal. The Court is forced to conclude that this was an error, though one that inured
to Lawson’s benefit and that was never raised by the government.

                                                          5
       Lawson sought compassionate release in the District of Maryland in 2020 on the basis of

the First Step Act’s change in the law and his heightened risk of contracting COVID-19 while

incarcerated. See Gov’t Opp’n at 6–7; see generally Suppl. Mot. for Compassionate Release

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Lawson, Crim. A. No. TDC-02-215 (D. Md. Nov. 4,

2020), ECF No. 370. On May 21, 2021, Judge Theodore Chuang (who took over the case from

Judge Williams) granted Lawson’s motion, rejecting his COVID-19 argument but concluding that

the significant disparity between the sentence he actually received and the sentence he would likely

receive today constituted an extraordinary and compelling circumstance warranting a sentence

reduction. See United States v. Lawson, Crim. A. No. TDC-02-0215, 2021 WL 2042671, at *2–

4 (D. Md. May 21, 2021). 5 Accordingly, Judge Chuang resentenced Lawson to time served on his

Maryland convictions, see Am. J., Lawson, Crim. A. No. TDC-02-0215 (D. Md. May 21, 2021),

ECF No. 389, though he noted that Lawson would still need to serve the seven-year consecutive

sentence imposed by this Court, 2021 WL 2042671, at *4.

       On December 2, 2021, Lawson filed the instant motion for compassionate release, asking

this Court to reduce or eliminate that seven-year sentence. Lawson raises several discrete

arguments that he contends warrant sentence reduction, either on their own or in combination.

Briefly, he argues that (1) if he were sentenced without error and under the current federal

sentencing regime, he would likely have received a much lower sentence on Count One (the armed

robbery count), Def.’s Mot. at 14–21; (2) his health is poor and places him at heightened risk for

a serious course of COVID-19 while incarcerated, id. at 22–26; (3) the computation of his

remaining sentence by the Bureau of Prisons (“BOP”) is unfair and inconsistent with Judge

Chuang’s order granting compassionate release, id. at 26–28; and (4) he has demonstrated


       5
           Judge Chuang’s Order is also attached to Lawson’s motion. See Def.’s Ex. 5 [ECF No. 209-5].

                                                        6
extraordinary rehabilitation during his twenty years of incarceration, id. at 28, 34–41. The

government filed an opposition to Lawson’s motion on February 11, 2022, see generally Gov’t

Opp’n, and Lawson filed a reply brief on February 25, see generally Reply in Supp. of Def.’s Mot.

[ECF No. 221] (“Def.’s Reply”). The Court heard argument on Lawson’s compassionate release

motion on April 12. See Min. Entry, Apr. 12, 2022. The motion has been fully and ably briefed

and argued—it is now ripe for decision.

                                                 Legal Standard

         “[I]n any case,” a court “may reduce [a] term of imprisonment,” if, “after considering the

factors set forth in [18 U.S.C.] § 3553(a) to the extent that they are applicable,” it concludes that

“extraordinary and compelling reasons warrant such a reduction.” 6 18 U.S.C. § 3582(c)(1)(A).

An inmate may ask the court for compassionate release directly, but only after “fully exhaust[ing]

all administrative rights to appeal a failure of the Bureau of Prisons to bring a [compassionate

release] motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” Id. Administrative exhaustion is

mandatory under § 3582(c)(1)(A). See, e.g., United States v. Keller, 2 F.4th 1278, 1282 (9th Cir.

2021) (per curiam); United States v. Morales, Crim. A. No. 06-248-4 (JDB), 2021 WL 4622461,

at *2–3 (D.D.C. Oct. 7, 2021). Moreover, the statute’s exhaustion requirement also “requires the


          6
            Section 3582(c)(1) authorizes compassionate release “in any case,” no exceptions, so even inmates serving
mandatory minimum sentences are eligible for compassionate release. E.g., United States v. Halvon, 26 F.4th 566,
570 (2d Cir. 2022) (per curiam) (“[A] mandatory minimum sentence does not preclude a district court from reducing
a term of imprisonment on a motion for compassionate release.”). Although the Seventh Circuit has expressed
“broader concerns” that judges could use compassionate release to effectively countermand Congress’s mandatory
minimum sentences on the basis of policy disagreements (concerns this Court shares to an extent), United States v.
Thacker, 4 F.4th 569, 574 (7th Cir. 2021), the Thacker court immediately clarified that inmates serving mandatory
minimum sentences are nonetheless eligible for release, so long as it is granted on other grounds, id. (“[W]e are not
saying that extraordinary and compelling individual circumstances . . . cannot in particular cases supply the basis for
a discretionary sentencing reduction of a mandatory minimum sentence.”); see also United States v. Andrews, 12 F.4th
255, 262 (3d Cir. 2021) (likewise recognizing that defendants serving mandatory minimum sentences are eligible for
compassionate release).



                                                          7
inmate to present the same factual basis for the compassionate-release request to the warden” that

he presents to the court. United States v. Douglas, Crim. A. No. 10-171-4 (JDB), 2020 WL

5816244, at *2 (D.D.C. Sept. 30, 2020) (“Douglas I”) (internal quotation marks and citation

omitted). In other words, a defendant “may not present one reason to BOP and another to the

Court.” Morales, 2021 WL 4622461, at *2. “[T]he [defendant’s] request to the warden need not

be identical in detail or specificity to the motion made in court, but there must be a reasonable

degree of overlap which gives the BOP a fair opportunity to consider whether to make the motion

on the defendant’s behalf.” Douglas I, 2020 WL 5816244, at *2 (cleaned up) (quoting United

States v. Knight, No. 1:15-CR-393, 2020 WL 4059886, at *2 (M.D.N.C. July 20, 2020)).

        Once a defendant has exhausted administrative remedies, the court must make “two

essential determinations” before reducing his or her sentence: “whether there are extraordinary and

compelling reasons for the reduction,” and then “whether . . . section 3553(a)’s purposes of

punishment require maintenance of the original prison term.” United States v. Johnson, 464 F.

Supp. 3d 22, 30–31 (D.D.C. 2020). “As the moving party, the defendant bears the burden of

establishing that he is eligible for a sentence reduction under § 3582(c)(1)(A).” United States v.

Long, Crim. A. No. 10-171-1 (JDB), 2021 WL 3792949, at *1 (D.D.C. Aug. 26, 2021) (citation

omitted). That burden is substantial: “Cutting short a duly authorized prison sentence is, in the

statute’s own words, an ‘extraordinary’ step to take, and it requires a justification which is more

than sympathetic and indeed nothing short of ‘compelling.’” United States v. Shabazz, Crim. A.

No. 17-43 (JDB), 2021 WL 4306129, at *3 (D.D.C. Sept. 22, 2021). Although “Congress has not

defined with specificity what satisfies this standard, . . . it is clear that the bar is exceedingly high.”

Id.




                                                    8
                                                      Analysis

  I.     Exhaustion of Administrative Remedies

         Before reaching the merits of Lawson’s motion, the Court must first address a threshold

question—has Lawson exhausted his administrative remedies? It is uncontested that Lawson has

complied with § 3582(c)(1)(A)’s timing requirement: he submitted a request for compassionate

release to the warden of his facility on June 2, 2021, see Def.’s Mot. at 14; Def.’s Ex. 6 [ECF No.

209-6] (“June 2 Request”), and filed the present motion on December 2, 2021, more than thirty

days later, see Def.’s Mot.; see also Gov’t Opp’n at 16 (conceding the above). But the government

identifies four arguments Lawson makes in his motion which he allegedly did not present to BOP

and which thus may not be considered now: (1) Lawson’s reliance on his allergic rhinitis and

osteoarthrosis; (2) his claim that the Court erred in calculating his offense level with respect to

Count One; (3) his argument regarding the unfairness of BOP’s sentencing computation; and (4)

his allegation that he is receiving inadequate medical care. See Gov’t Opp’n at 16–19 (the first

three arguments); Rough Tr. of Mot. Hr’g (“Rough Hr’g Tr.”) at 30:12–31:4 (inadequate medical

care argument). 7 Lawson responds first that the new medical conditions mentioned in his motion

are sufficiently related to the COVID-19 argument he presented to BOP to satisfy issue exhaustion.

Def.’s Reply at 3–5. He also states that he submitted a supplemental request to his warden on

December 2, 2021 (the same day he filed the present motion), in which he raised the Court’s

alleged error at sentencing and the unfairness of BOP’s computation as additional grounds for

compassionate release, see Def.’s Reply at 6; Def.’s Ex. 11 [ECF No. 221-1] (“Dec. 2 Request”).




         7
           Citations to the transcript of the April 12 hearing are to a rough draft of the transcript, so discrepancies—
both in content and pagination—between the rough and final transcripts may exist. If ordered by a party, a final
transcript will be posted to the docket.

                                                           9
Because thirty days have elapsed since that request was received by the warden, Lawson contends

that those issues have now been exhausted. Def.’s Reply at 4.

       Section 3582(c)(1)’s exhaustion requirement is not jurisdictional, however, see, e.g.,

United States v. Saladino, 7 F.4th 120, 123 (2d Cir. 2021) (per curiam) (collecting cases); United

States v. Edwards, Crim. A. No. 03-234 (JDB), 2021 WL 3128870, at *2 n.4 (D.D.C. July 22,

2021), so a court need not resolve exhaustion when, “even assuming [the defendant] has properly

exhausted his request, his motion fails on the merits,” Morales, 2021 WL 4622461, at *3 (quoting

Edwards, 2021 WL 3128870, at *2); accord United States v. Piles, Crim A. No. 19-292-5 (JDB),

2021 WL 1198019, at *1 n.1 (D.D.C. Mar. 30, 2021). That is the case here. Although the Court

is inclined to agree with Lawson that the first three arguments identified by the government have

indeed been properly exhausted, the Court ultimately concludes for the reasons explained below

that, even considering Lawson’s rhinitis and osteoarthrosis, his allegation of error in calculating

his adjusted offense level, and the unfairness of BOP’s computation of his sentence, Lawson has

not demonstrated the existence of extraordinary and compelling reasons warranting a sentence

reduction. The Court thus declines to rule on the government’s first three exhaustion challenges

and will instead assess those arguments on the merits.

       Other considerations, however, govern the fourth and final argument to which the

government objects: Lawson’s claim of inadequate medical treatment. Allegations of inadequate

medical treatment while incarcerated can in some cases constitute an extraordinary and compelling

reason warranting a sentence reduction. E.g., United States v. Beck, 425 F. Supp. 3d 573, 581–82

(M.D.N.C. 2019) (“[A defendant’s] need to obtain adequate treatment for her disease when BoP

appears unable to provide it without court oversight is a compelling reason for a sentence

reduction.”); see also Def.’s Reply at 25 (collecting cases). And Lawson’s counsel has offered to



                                                10
supplement the record in order to bolster this claim, see Rough Hr’g Tr. at 47:10–16, a reasonable

step to take if the claim is properly before the Court. Thus, it is appropriate to decide whether

Lawson has exhausted this claim. The Court agrees with the government: he has not. Because

Lawson did not present this argument to BOP and instead raised it for the first time in his reply

brief, this Court is precluded from considering Lawson’s allegations of inadequate medical

treatment in deciding the present motion.

        In his reply brief, Lawson alleges that BOP failed to provide him any medication while he

was suffering from COVID-19, characterizing this omission (not unjustifiably) as “inadequate

treatment.” Def.’s Reply at 23–24. He then connects this charge to allegations that “BOP has

been unable to bring [his] high blood pressure under control” and that he has “received no

treatment for his [gastro-esophageal reflux disease].” Id. at 24. Lawson’s counsel also specifically

argued for release on the basis of inadequate care at the April 12 hearing. See Rough Hr’g Tr. at

22:14–19 (“[W]hat we are focused on now is the fact that his health has not been properly taken

care of . . . [and] the fact remains that he should have received proper medical care during these

last few years . . . .”); see generally id. at 22:10–26:11.

        But this proffered reason for release is entirely absent from either of Lawson’s requests to

BOP. His original June 2 Request did mention his health, but only in the context of the threat of

COVID-19, see June 2 Request at 1 (“The Covid-19 pandemic is not over and Mr. Lawson is

particularly susceptible to its potentially fatal effects because of his age and underlying medical

conditions.”), while Lawson’s December 2 Request did not discuss his health or medical care at

all, see Dec. 2 Request. Although “the [defendant’s] request to the warden need not be identical

in detail or specificity to the motion made in court,” Douglas I, 2020 WL 5816244, at *2 (citation

omitted), there must still be “a reasonable degree of overlap” between the two such that BOP is on



                                                   11
notice of the asserted reasons for release, id. (citation omitted). That is, a defendant may not

“present the Court with an entirely new basis for a sentence reduction.” Knight, 2020 WL

4059886, at *2.

         That, however, is exactly what has happened here. Unlike cases where an inmate’s request

and motion “ma[ke] the same basic argument” but differ in the details provided, see, e.g., Morales,

2021 WL 4622461, at *3 (suggesting that request and motion both arguing for release due to

COVID-19 and underlying health problems but including differing lists of health conditions

satisfied issue exhaustion requirement); Edwards, 2021 WL 3128870, at *2 (same), requests for

release due to the threat of COVID-19 ask an entirely different question from those seeking release

on the basis of inadequate medical care. The former requires a decisionmaker to assess the

likelihood that an inmate will contract COVID-19 and then estimate the chance of that inmate

suffering a life-threatening course of the disease based on his or her underlying medical conditions

and vaccination status. Cf. United States v. Engles, Crim. A. No. 19-132 (JDB), 2022 WL

1062937, at *2 (D.D.C. Apr. 8, 2022); Morales, 2021 WL 4622461, at *5–7. The latter request,

on the other hand, asks a decisionmaker to (among other things) evaluate BOP’s treatment

decisions, determine whether they were or could be the product of sound medical judgment (a

determination that may require expert medical evidence), and assess the past and future impact of

those decisions on the inmate’s health. 8 Although these inquiries share a few things in common—



         8
           Cf., e.g., Beck, 425 F. Supp. 3d at 580–82 (granting compassionate release on the basis of BOP’s “gross
mismanagement” of treatment for defendant’s breast cancer, including unexplained months-long delays in arranging
necessary medical appointments and disregard for the instructions of defendant’s doctors, which “compromised her
prospects for survival”); United States v. McCall, 465 F. Supp. 3d 1201, 1204–09 (M.D. Ala. 2020) (finding, after
hearing testimony from BOP physicians, an outside medical expert, and the defendant, that BOP had failed to promptly
or correctly diagnose the defendant (who suffered from COVID-19 and sickle cell disease), that it had not and likely
could not give him the intensive follow-up care he required, and that the defendant would not be adequately protected
from reinfection in BOP’s care, and accordingly concluding that “the overall inadequate resources at [his facility] to
treat [his] condition while it manages its COVID-19 outbreak, in combination, constitute[d] ‘extraordinary and
compelling’ circumstances that warrant [the defendant’s] release”).

                                                         12
the need to understand the inmate’s medical conditions, for example—the thrusts of the two claims

are not at all the same. Put another way, Lawson’s argument that he “is particularly susceptible to

[COVID-19’s] potentially fatal effects because of his age and underlying medical conditions,”

June 2 Request at 1, could not have put BOP on notice that it would need to defend the quality of

its doctors’ treatment of Lawson’s GERD and high blood pressure. 9 To give any effect at all to

§ 3582(c)(1)’s issue exhaustion requirement, the Court must conclude that Lawson has failed to

exhaust his claim of inadequate medical treatment.

         Bolstering the Court’s conclusion is the fact that Lawson did not raise this argument until

his reply brief. The health argument in Lawson’s initial motion focuses almost exclusively on the

existence of his various medical conditions, Def.’s Mot. at 23–24, and on the concomitant threat

posed by COVID-19, see id. at 24–25. 10 By failing to raise an inadequate medical care claim until

his reply brief, Lawson has limited BOP’s ability to respond to his allegations and deprived the

Court of the factual and legal development it needs in order to evaluate this claim. In addition to

§ 3582(c)(1)(A)’s exhaustion requirement, then, Lawson also runs afoul of the well-established

principle that “issues may not be raised for the first time in a reply brief.” Nat’l R.R. Passenger

Corp. v. Se. Pa. Transp. Auth., 518 F. Supp. 3d 19, 30 (D.D.C. 2021) (cleaned up) (quoting Rollins

Env’t Servs. (NJ) Inc. v. EPA, 937 F.2d 649, 652 n.2 (D.C. Cir. 1991)).




         9
             Nor can BOP be deemed to be on notice of Lawson’s argument simply by virtue of possessing his medical
records. See Edwards, 2021 WL 3128870, at *2 (suggesting for this reason that “[t]he warden at FCI Berlin . . .
arguably had notice that [defendant] suffered from [conditions not listed in the administrative request] when reviewing
his initial request”). Rather than a pure statement of fact, a claim of inadequate medical treatment is a characterization
requiring significant factual elaboration and legal argument that BOP cannot be expected to apply to its own conduct
sua sponte.
         10
            Although Lawson did note that “[inmates’] increased medical needs behind bars may be . . . a consequence
of inadequate care” and that shortages of correctional officers during the pandemic have imperiled inmate medical
treatment, id. at 22–23, those are general statements about the prison system as a whole and cannot reasonably be read
as allegations that Lawson specifically is being provided inadequate medical care.

                                                           13
       None of this is to say that Lawson has not identified real problems. If true, his allegations

that BOP medical staff have failed to take ordinary steps in treating his hypertension and GERD

despite repeated requests are concerning and deserve to be examined. The Court thus encourages

Lawson to present these concerns to the warden of FCI Coleman, develop a further record

supporting his claims, and, if no relief from BOP is forthcoming, return to this Court if he continues

to believe that the quality of his medical care warrants a reduction in his sentence. At present,

however, this claim is simply not properly before the Court.

 II.   Extraordinary and Compelling Reasons

       Having addressed exhaustion, the Court now proceeds to the meat of Lawson’s motion:

whether extraordinary and compelling reasons exist justifying a reduction in his sentence. “The

principal requirement of the [compassionate release] statute is that the defendant must present

‘extraordinary and compelling reasons that warrant such a reduction.’” United States v. Jackson,

26 F.4th 994, 1001 (D.C. Cir. 2022) (cleaned up) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Lawson

advances four reasons that he contends are “extraordinary and compelling,” either on their own or

considered together: (1) if sentenced without error under federal sentencing law as it exists today,

Lawson would likely have received a lower sentence on Count One; (2) Lawson suffers from

several health issues which put him at a heightened risk for contracting COVID-19 while in prison;

(3) BOP’s recent computations of Lawson’s sentence are unfair and inconsistent with Judge

Chuang’s compassionate release order; and (4) Lawson has shown “impressive rehabilitation”

during his twenty years in prison. See generally Def.’s Mot. at 14–30. The Court will address

each of these proffered reasons in turn.

       A.      Sentencing Errors and Changes in the Law

       Lawson’s first reason for compassionate release relates to his sentence for armed bank

robbery (Count One). Recall that the Court calculated an adjusted offense level of 27 and a
                                                 14
criminal history category of V based on twelve criminal history points, resulting in a mandatory

Guidelines range of 120 to 150 months, and ultimately imposed a sentence of 140 months, to run

concurrently with the terms already imposed by the Virginia and Maryland courts. Lawson now

contends that this Court erred in calculating his offense level and his criminal history category,

Def.’s Mot. at 14–16, and that changes in the law—both the 2010 repeal of a Guidelines provision

underlying two of his twelve criminal history points, id. at 16, and the “watershed changes in

criminal justice sentencing” rendering the Guidelines only advisory, id. at 18–21—mean that he

would have received a much lower sentence on Count One today. In other words, if sentenced

without error and under today’s sentencing regime, Lawson’s Guidelines range for Count One

would have been significantly lower, and he likely would have received a much lighter sentence,

possibly as little as one day. See id. at 16, 19. This disparity, he contends, justifies compassionate

release. 11 Id. at 18, 21.


         11
            The parties dispute whether subsequent, nonretroactive changes in the law—in this case, changes in the
sentencing regime—may be considered an “extraordinary and compelling reason” for purposes of compassionate
release. See Gov’t Opp’n at 21–22 (noting cases on both sides); Def.’s Reply at 6–11. This question has divided
judges in this District, compare United States v. Hicks, Crim. A. No. 93-97-2 (BAH), 2021 WL 1634692, at *8 (D.D.C.
Apr. 27, 2021) (answering in the negative), with United States v. Williams, Crim. A. No. 91-559-6 (TFH), 2021 WL
5206206, at *4 (D.D.C. Nov. 9, 2021) (answering in the affirmative), and United States v. Price, 496 F. Supp. 3d 83,
88 (D.D.C. 2020) (same), and it has split the courts of appeals, compare United States v. Crandall, 25 F.4th 582, 585–
86 (8th Cir. 2022) (holding that First Step Act’s non-retroactive amendment to § 924(c)(1)(C) is a “legally
impermissible” ground for compassionate release), and United States v. Andrews, 12 F.4th 255, 261–62 (3d Cir. 2021)
(“The nonretroactive changes to the § 924(c) mandatory minimums . . . cannot be a basis for compassionate release.”),
and United States v. Thacker, 4 F.4th 569, 573–75 (7th Cir. 2021) (same), and United States v. Tomes, 990 F.3d 500,
505 (6th Cir. 2021) (same with respect to First Step Act’s non-retroactive amendment of 21 U.S.C. § 841(b)(1)(A) ),
with United States v. Ruvalcaba, 26 F.4th 14, 24–26 (1st Cir. 2022) (holding that “a district court may consider the
[First Step Act’s] prospective amendments to sentencing law as part of the ‘extraordinary and compelling’ calculus”),
and United States v. McGee, 992 F.3d 1035, 1047–48 (10th Cir. 2021) (same), and United States v. McCoy, 981 F.3d
271, 285–88 (4th Cir. 2020) (same), and United States v. McCall, 20 F.4th 1108, 1113–14 (6th Cir. 2021) (same with
respect to subsequent judicial interpretation of criminal statute), vacated pending rhr’g en banc, 29 F.4th 816 (Mem.)
(6th Cir. Apr. 1, 2022).
           Moreover, the Supreme Court recently held in Concepcion v. United States, No. 20-1650, 2022 WL 2295029
(U.S. June 27, 2022), that, when resentencing an offender pursuant to § 404(b) of the First Step Act of 2018—which
permits courts to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in
effect at the time the covered offense was committed,” Pub. L. 115–391, § 404(b), 132 Stat. 5194, 5222—a court may
factor in other considerations, including unrelated non-retroactive changes in the Sentencing Guidelines and evidence
of rehabilitation. See Concepcion, 2022 WL 2295029, at *9–12. Although not precisely on point—Concepcion says
nothing directly about what can constitute “extraordinary and compelling reasons” under § 3582(c)(1)(A)—the
Court’s conclusion that “[t]he discretion federal judges hold at initial sentencings also characterizes sentencing

                                                         15
         Many of Lawson’s factual premises are correct: the Sentencing Guidelines are indeed now

advisory; they no longer provide for the two “recency points” reflected in Lawson’s criminal

history category; and, regrettably, it does appear that the Court erred in calculating Lawson’s

offense level. 12 But Lawson’s argument runs into one crucial problem: every alleged error and

change in the law on which Lawson relies pertains exclusively to his sentence on Count One,

which the Court ordered to run concurrently with the sentences Lawson had already received. And

although the Court’s 140-month sentence could not run concurrently with Lawson’s prior § 924(c)



modification hearings” and its statement that “[t]he only limitations on a court’s discretion to consider any relevant
materials at an initial sentencing or in modifying that sentence are those set forth by Congress in a statute or by the
Constitution,” 2022 WL 2295029, at *8 (emphasis added), offer indirect (though not insubstantial) support for the
view that any nonfrivolous reason for release not expressly forbidden from consideration, including subsequent non-
retroactive changes in either the Guidelines or statutory provisions, may be considered when determining whether
“extraordinary and compelling reasons” exist.
          Nonetheless, the D.C. Circuit has not taken a position on this issue, see United States v. Perkins, 857 F. App’x
663, 664 (D.C. Cir. 2021) (noting that “courts have concluded that ‘stacking’ of § 924(c) counts may present an
extraordinary and compelling reason under § 3582(c)(1)(A)” but declining to weigh in), nor must this Court do so
here: for the reasons explained below, even assuming that non-retroactive changes in the law can justify compassionate
release, they do not in this case.
         12
            The Court applied a five-level offense-level increase pursuant to U.S. Sentencing Guidelines
§ 2B3.1(b)(2)(C), which called for such an increase “if a firearm was brandished or possessed” during a robbery. See
U.S. Sent’g Guidelines Manual § 2B3.1(b)(2)(C) (U.S. Sent’g Comm’n 2003) (“2003 USSG”). But § 2K2.4, which
governed sentencing for § 924(c) convictions, directed courts not to apply “any specific offense characteristic for
possession, brandishing, use, or discharge of an explosive or firearm” with respect to the underlying offense if the
defendant is also being sentenced for a § 924(c) offense. 2003 USSG § 2K2.4 cmt. n.4. The Court thus should not
have applied the § 2B3.1(b)(2)(C) five-level increase, Lawson’s final offense level as to Count One should have been
22, and (leaving the rest of the Court’s calculation unchanged) his Guidelines range should have been 77–96 months.
However, Lawson did not make this particular argument regarding USSG § 2K2.4 at sentencing, see Sent. Tr. at 3:6–
19; 8:23–9:4; he did not raise it on appeal, see Lawson, 410 F.3d 735; nor did it come up in any of his (unsuccessful)
motions for post-conviction relief in this Court, see Mot. to Vacate Under 28 U.S.C. § 2255 [ECF No. 142]; Suppl. to
Mot. to Vacate Under 28 U.S.C. § 2255 [ECF No. 143]; Second Suppl. to Mot. to Vacate Under 28 U.S.C. § 2255
[ECF No. 144]; Motion for Relief Pursuant to Rule 60(b)(6) [ECF No. 161]; Mot. to Correct Sentence [ECF No. 174];
Mot. Under 28 U.S.C. § 2255 [ECF No. 180].
         The Court is not persuaded, however, that Lawson’s criminal history category calculation was erroneous.
Lawson’s argument rests on the assumption that the five robberies at issue were “part of a single common scheme or
plan” and were therefore “related” for purposes of USSG § 4A1.1(f). See Def.’s Mot. at 15–16; 2003 USSG § 4A1.2
cmt. n.3 (defining “related case”). But as far as the Court can tell, this is only an assumption: the Court did not make
any such finding of relatedness in 2004, and the government took the opposite position at sentencing, see Sent. Tr. at
14:25–15:4. Moreover, even if the robberies had been deemed related, Lawson would have received four points, not
two, for his Maryland and Virginia convictions. Contra Def.’s Mot. at 15–16. As illustrated by the uncannily apt
example in Application Note 6 to § 4A1.1, see 2003 USSG § 4A1.1 cmt. n.6, the two sentences would have been
treated as one sentence for purposes of § 4A1.1(a) and result in three points, id. § 4A1.1(a); see also id. § 4A1.2(a)(2)
(“Prior sentences imposed in related cases are to be treated as one sentence for purposes of §4A1.1(a) . . . .”), and then
one additional point would have been added under § 4A1.1(f).

                                                           16
sentences, see Gonzales, 520 U.S. at 11, it could (and has) run concurrently to his non-§ 924(c)

sentences from Virginia and Maryland (those for armed robbery and conspiracy), which totaled

141 months. 13 The upshot is that Lawson’s 140-month sentence from this Court on Count One

never factored into how long he would serve in prison—even if the Court had sentenced Lawson

to one day, as he suggests it might have, Def.’s Mot. at 19–20, Lawson still would have faced the

same number of months in prison. The only sentence from this Court that had any real effect was

the seven-year sentence for brandishing, and if sentencing Lawson today, the Court would still be

obligated to impose that same mandatory minimum sentence. 14 See 18 U.S.C. § 924(c)(1)(A)(ii).

Any error made by the Court at sentencing was thus harmless, and applying the current federal

sentencing regime to Lawson’s case would make no difference in his effective sentence. 15 If

sentenced without error today, the formalities of Lawson’s sentence would have changed but his

actual time-to-serve would not—this fact means that Lawson’s arguments regarding his sentencing




         13
           As explained above, Lawson received 57 months each (running concurrently) on the conspiracy and armed
robbery counts in Virginia and concurrent terms of 60, 84, and 84 months, respectively, on the conspiracy and two
armed robbery counts in Maryland. The Virginia and Maryland sentences were to be served consecutive to one
another. See, e.g., 18 U.S.C. § 3584(a) (establishing default rule in favor of consecutive sentences); Decl. of Angela
Kelly [ECF No. 224-1] ¶ 7 (applying this rule to Lawson’s Virginia and Maryland sentences). Thus, by the time the
Court sentenced Lawson to 140 months on Count One, to run concurrently with all other eligible (i.e., non-§ 924(c))
sentences, he had already received a total of 141 months of non-§ 924(c) sentences for his other bank robberies.
         14
             Indeed, if Lawson was sentenced for the same crimes but under current law, and if all three sentencing
judges then varied downward to the greatest extent possible, sentencing Lawson to one day in prison on every count
that did not carry a mandatory minimum, Lawson would still face a mandatory minimum aggregate sentence of 24
years in prison (seven years each for the brandishing convictions in Virginia and D.C. and five years each for the two
using-or-carrying convictions in Maryland). E.g., Notice of Clarification Regarding Length of Consecutive 18 U.S.C.
§ 924(c) Sentences. The Court struggles to conclude that changes in the law render sentence reduction appropriate
when, even if the defendant received the maximum conceivable benefit of those changes, the resulting sentence would
still be longer (not accounting for good-time credit) than the time he has already served.
         15
            Appellate courts routinely apply essentially the same reasoning to reject challenges to the length of
sentences when “the presence of identical concurrent sentences [means that] a ruling in the defendant’s favor would
not reduce the time he is required to serve or otherwise prejudice him in any way.” Kassir v. United States, 3 F.4th
556, 561 (2d Cir. 2021) (cleaned up; citations and footnote omitted); accord, e.g., Duka v. United States, 27 F.4th 189,
194 (3d Cir. 2022) (applying doctrine “where, regardless of the outcome, the defendant will remain subject to the
same sentence”); United States v. Agramonte, 276 F.3d 594, 598 (D.C. Cir. 2001). Though not directly applicable
here, the Court finds the concurrent sentence doctrine instructive insofar as it corroborates the Court’s view that an
error which could not have affected the length of a defendant’s effective sentence is an inadequate ground for release.

                                                          17
and subsequent changes in the law are not extraordinary and compelling reasons warranting

compassionate release. 16

         Lawson also argues that he could have—and, if prosecuted today, likely would have—been

prosecuted in one jurisdiction with one indictment rather than in three separate proceedings. 17 If

this had occurred, Lawson claims, he likely would have been charged with fewer or less serious

crimes and accordingly would have faced fewer mandatory minimum sentences. See Def.’s Mot.

at 20–21; Rough Hr’g Tr. at 12:17–24, 13:7–17. Even assuming that this argument could

constitute an extraordinary and compelling reason for compassionate release, the Court does not

find Lawson’s proposed inference warranted.

         At the outset, even if the five robberies at issue could have been brought in one indictment

in the same district, 18 the number of different venues or indictments is not necessarily connected

to the substance or number of charges brought. Lawson could just as easily have been charged

with the same ten felonies in one indictment as in three. Supporting his claim that he nonetheless


         16
            Lawson cites several cases in which courts have concluded that errors made at sentencing supported
compassionate release. See Def.’s Mot. at 16–18. But in each of those cases, the error in question had a real effect
on the amount of time the defendant was required to serve—none of the cases Lawson cites support the proposition
that an error rendered meaningless by a longer concurrent sentence is an “extraordinary and compelling reason”
warranting a sentence reduction.
         17
             To the extent Lawson argues that prosecutors should have charged him this way, see generally Rough Hr’g
Tr. at 13:7–15:5, the Court is, as always, reluctant to second-guess the exercise of prosecutorial discretion. See
generally United States v. Fokker Servs. B.V., 818 F.3d 733, 741 (D.C. Cir. 2016). And here, Lawson has identified
no flaw in the now-twenty-year-old charging decision other than that it subjected him to greater criminal liability than
another decision might have. The mere fact that a prosecutor did not elect to charge a defendant with fewer crimes
than were supported by the evidence is not an “extraordinary and compelling” circumstance warranting release from
a duly authorized sentence of imprisonment. See United States v. Andrews, 480 F. Supp. 3d 669, 686 (E.D. Pa. Aug.
19, 2020) (rejecting argument for compassionate release on the basis of prosecutor’s charging decision because
“[t]here is no evidence that [defendant] was singled out or treated differently” and “the prosecutors followed applicable
prosecutorial policies”), aff’d, 12 F.4th 255, 262 (3d Cir. 2021).
         18
            This is indeed an assumption. To be charged in one jurisdiction, Lawson’s individual bank robberies would
need to be deemed an offense which was “begun, continued, or completed” in more than one district. 18 U.S.C.
§ 3237. As referenced above, the record is not at all clear that Lawson’s robberies are best understood as one
continuing offense—indeed, the government explicitly argued at sentencing that they were not part of a common
scheme or plan. Sent. Tr. at 14:25–15:4. And to be charged in one indictment, the robberies would need to satisfy a
similar test: they must be “of the same or similar character,” “based on the same act or transaction,” or be “connected
with or constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a).

                                                          18
would have faced fewer charges if prosecuted today, Lawson notes that the Department of Justice’s

prosecutorial guidance has “changed over time,” including becoming more lenient when President

Biden took office. See Def.’s Mot. at 21. But Lawson identifies no since-rescinded policy

mandating his 2002 charges, and the mere fact that charging guidance may change with

administrations is not determinative as to whether Lawson would be prosecuted differently

today. 19 To the extent Lawson claims that he was prejudiced by being charged during the stricter

Bush administration rather than the more lenient Biden administration, see id., neither the

enforcement priorities of a given Attorney General nor the political party of a given President are

appropriate grounds for reducing a sentence. Lawson also points to Judge Chuang’s comment that

“under present practice in [the District of Maryland], the Government may not have even charged

two different § 924(c) charges in the same prosecution.” Lawson, 2021 WL 2042671, at *2. But

Judge Chuang’s sense of current practices in Maryland is an insufficient basis for this Court to

infer that, if prosecuted today, Lawson would have faced fewer or less serious charges than the

facts supported. In short, the Court considers Lawson’s contention too speculative to constitute

an extraordinary and compelling reason favoring release.

        For this reason, Lawson’s reliance on now-Justice Ketanji Brown Jackson’s sentencing

decision in United States v. Dunlap, Case No. 17-cr-207 (KBJ), is misplaced. See Def.’s Mot. at

20; Rough Hr’g Tr. at 12:17–13:17. In that case, the defendant committed three bank robberies—

one in Maryland and two in D.C.—over the course of one month, but although he was prosecuted



        19
            See United States v. Rodriguez, 451 F. Supp. 3d 392, 405 n.32 (E.D. Pa. 2020) (rejecting defendant’s
argument that changes in DOJ charging policy supported compassionate release, since he “ha[d] not demonstrated
that he would be charged differently today” or that “under current DOJ policy he would not have been charged with
violating 18 U.S.C. § 924(c)”); see also Mot. to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) at 10,
Rodriguez, 451 F. Supp. 3d 392 (E.D. Pa. 2020) (Case No. 03-CR-271-1), ECF No. 127 (articulating argument
ultimately rejected by court: “The prosecution had the choice whether to charge Mr. Rodriguez under Section 924(c)
and under recent DOJ policy, it is quite possible it would not have done so today. Mr. Rodriguez should be afforded
the benefit of this change in official policy.”).

                                                        19
for the Maryland robbery in state court in 2015, he was not indicted in federal court on the two

D.C. robberies until two years later. See Sent. Tr. at 23:9–22, Dunlap, Case No. 17-cr-207 (KBJ)

(D.D.C. Sept. 11, 2018), ECF No. 35 (“Dunlap Sent. Tr.”). Because his prior Maryland conviction

increased Dunlap’s criminal history category compared to what it would have been had the three

robberies been prosecuted together, id. at 23:23–24:8, Judge Jackson varied downward from

Dunlap’s Guidelines range in order to “treat these offenses, from a sentencing standpoint,

consistently with what I believe . . . should have happened, which is . . . that [the defendant] should

have been charged and sentenced for these acts together,” id. at 24:22–25:2. But in Dunlap there

was a direct line between the prosecutor’s joinder decision and a higher sentence: had he been

prosecuted in one indictment, Dunlap’s criminal history category and Guidelines range would have

automatically been lower. See id. at 23:23–24:8, 25:3–13. There is no such direct causal

connection here; Lawson must instead rely on speculation that a single indictment would have

included fewer offenses in order to result in a lesser sentence. Dunlap thus offers Lawson little

support.

       In sum, none of Lawson’s arguments regarding his charges or sentencing support sentence

reduction. Due to his other concurrent sentences, Lawson’s sentence on Count One had no impact

on how much time he would actually serve, so neither errors in his Guidelines calculation nor the

possibility of a downward variance would have altered his aggregate sentence of imprisonment.

Nor is the Court persuaded by Lawson’s speculation that, if prosecuted today, he would have been

charged differently—the mere possibility that prosecutors could have charged him with fewer

offenses does not support reducing his sentence.




                                                  20
         B.      Lawson’s Health Conditions and the Threat of COVID-19

         Lawson’s second set of arguments in favor of compassionate release relate to his health. 20

Lawson suffers from several medical conditions, including obesity, hypertension, hyperlipidemia,

allergic rhinitis, sinusitis, gastro-esophageal reflux disease, and osteoarthrosis, Def.’s Mot. at 23,

and he argues that, while “[t]hese conditions are troublesome in their own right,” id. at 24, they

are particularly concerning given how they magnify the threat posed by COVID-19, id. at 24–25. 21

Underlining the seriousness of this threat, Lawson contracted COVID-19 during the pendency of

this motion, and he represents that he suffered from moderate symptoms of the disease for nearly

a month. See Def.’s Reply at 23; Def.’s Ex. 13 [ECF No. 221-3] (email from Lawson to his counsel

discussing his symptoms).

         But Lawson also candidly acknowledges that he has chosen not to receive a COVID-19

vaccine “over fears of adverse reactions . . . while imprisoned.” Def.’s Mot. at 25. That is his

right, and the Court recognizes that whether to receive a vaccine may present different

considerations for incarcerated individuals than for those not in prison. See Def.’s Mot. at 25

(“Decades of subpar medical care have alienated those behind bars, leading many . . . to say they

worry th[at] medical staff may not properly store or handle the vaccine . . . . Some worry they’d

be left to languish in their cells if they had an adverse reaction to the vaccine.” (quoting Nicole

Lewis, We Asked People Behind Bars How They Feel About Getting Vaccinated, The Marshall

Project (Mar. 1, 2021))); United States v. Sumler, Crim. A. No. 95-154-2 (BAH), 2021 WL

6134594, at *26 (D.D.C. Dec. 28, 2021) (noting that “incarcerated people lack the same ability to



       20
          The Court has already addressed one such argument—that Lawson is receiving inadequate medical care in
BOP custody—and concluded that Lawson failed to exhaust administrative remedies with respect to that claim.
         21
           For instance, Lawson notes that hypertension is a recognized risk factor for severe courses of COVID-19
and that symptoms of rhinitis and sinusitis can mask early indicia of COVID, thereby making diagnosis more difficult.
See Def.’s Mot. at 24–25.

                                                        21
consult a doctor of their choosing to discuss the pros and cons of vaccination that is available to

the general population”).

       Nonetheless, as this Court, other judges in this District, and dozens of federal courts around

the country have noted, the availability of vaccines has entirely changed the calculus for

compassionate release on the basis of COVID-19. See, e.g., United States v. Clark, Crim. No. 10-

0133 (PLF), 2021 WL 5630795, at *4 (D.D.C. Dec. 1, 2021) (noting that “the remarkable

effectiveness of these vaccines raises an extremely high bar to establishing extraordinary and

compelling reasons for a sentence reduction based on the risk of contracting COVID-19” and

collecting cases). Indeed, the Sixth Circuit has gone so far as to state that, “if an inmate does not

present a compelling reason justifying the failure to be vaccinated despite access to the vaccine, a

district court would abuse its discretion by granting a motion seeking a sentence reduction under

§ 3582(c)(1)(A)(i) on the grounds that COVID-19 constitutes an extraordinary and compelling

justification.” United States v. Lemons, 15 F.4th 747, 751 (6th Cir. 2021); accord United States

v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021) (“[F]or the vast majority of prisoners, the

availability of a vaccine makes it impossible to conclude that the risk of COVID-19 is an

‘extraordinary and compelling’ reason for immediate release.”). The Court generally agrees, and

it particularly concurs with Chief Judge Howell that “to grant compassionate release to a defendant

because of the risks posed to him by the COVID-19 pandemic, when he has refused to take steps

to mitigate those risks, flies in the face of all logic.” Sumler, 2021 WL 6134594, at *26.

Accordingly, in light of Lawson’s decision not to receive a safe and effective vaccine against

COVID-19, the threat posed by that disease cannot support a reduction in his sentence.

       Lawson also makes more general health-related arguments. He notes that the stresses of

incarceration mean that, “[b]y aging inside BOP’s walls, Mr. Lawson’s physiological age is likely



                                                 22
far greater than his years,” Def.’s Mot. at 22, and he points to the fact that lockdowns and other

restrictions designed to mitigate the spread of COVID-19 have “increased the severity of the

sentence he has served so far,” Def.’s Reply at 21–22. He also notes that staff shortages at federal

prisons can imperil the provision of medical care and other inmate services. Def.’s Mot. at 22–23.

The Court disputes none of these factual assertions, and particularly not Lawson’s statement that

the “pandemic rendered [his] conditions of confinement harsher over the past 20 months than they

normally would have been.” Id. at 23. The effect of the pandemic on prisoners—not just the

infections and deaths of inmates but also the concomitant restrictions intended to reduce

transmission of the disease—has been a deeply unfortunate and underappreciated consequence of

the pandemic.

       But those effects, no matter how unfortunate, are also almost universal in the federal prison

population; as a consequence, they cannot support a finding of “extraordinary and compelling

reasons.”   A reason applicable to the vast majority of federal inmates is by its terms not

“extraordinary.” See Engles, 2022 WL 1062937, at *4 (rejecting argument for compassionate

release based on poor conditions at site of incarceration because “[defendant’s] allegations . . .

even assuming their truth, are applicable to every one of the more than 3,000 inmates at [the same

facility]”); see also Extraordinary, Oxford English Dictionary (3d ed. 2022) (defining word as

“[o]ut of the usual or regular course or order” or “[o]f a kind not usually met with; exceptional;

unusual; singular”). Regrettable as they may be, staffing shortages and the consequences of

pandemic lockdowns are far from “exceptional,” “unusual,” or “singular”—they are thus not

“extraordinary and compelling reasons” warranting a reduction in Lawson’s sentence.




                                                23
        C.       BOP’s Computation of Lawson’s Remaining Sentence

        Lawson next contends that BOP’s computation of his sentence following Judge Chuang’s

grant of compassionate release in May 2021 is “fundamentally unfair” and warrants a reduction in

this Court’s sentence. See Reply to BOP Decl. [ECF No. 227] (“Def.’s Reply to BOP Decl.”) at

4. BOP has computed Lawson’s sentence several times since Judge Chuang resentenced him to

time served, each time arriving at a different result. See Def.’s Ex. 7 [ECF No. 209-7] (May 25,

2021 computation); Def.’s Ex. 8 [ECF No. 209-8] (Oct. 26, 2021 computation); Gov’t Ex. A [ECF

No. 217-1] (January 10, 2022 computation). In part because of Lawson’s representation that BOP

had failed to explain the discrepancies between these calculations, the Court ordered BOP to

submit an affidavit setting out the reasoning underlying its computation of Lawson’s sentence.

See Order, Mar. 4, 2022 [ECF No. 222]. The government accordingly filed a declaration by

Angela Kelly, a correctional programs specialist at BOP’s Designation and Sentence Computation

Center, explaining BOP’s computation methodology in this case and attaching the newest

computation of Lawson’s sentence. See Decl. of Angela Kelly [ECF No. 224-1] (“BOP Decl.”);

Attach. 14 to Decl. of Angela Kelly [ECF No. 224-2] at 50 (computation dated March 25, 2022); 22

see also Def.’s Reply to BOP Decl. at 1–2 (summarizing BOP’s four computations in a table).

Both parties then submitted timely responses to BOP’s declaration. See generally United States’

Statement Regarding BOP Decl. [ECF No. 226] (“Gov’t Reply to BOP Decl.”); Def.’s Reply to

BOP Decl.

        The most recent computation of Lawson’s sentence projects a release date of May 8, 2027,

and a term expiration date of February 19, 2031. See BOP Decl. ¶ 15; Attach. 14 to BOP Decl. at



        22
           The BOP Declaration is accompanied by 14 attachments, filed together in one document at ECF No. 224-
2. Attachment 14 is BOP’s most recent computation, which begins on page 46 of the combined document. Because
the attachments are continuously paginated, the Court uses the page numbers from the combined document.

                                                      24
50. In other words, if the remainder of Lawson’s sentence goes smoothly and he retains all

previously-accrued good-time credit while earning the maximum allowable credit going forward,

he will be released in May 2027; on the other hand, if his previously-accrued and future good-time

credit were to be revoked as a disciplinary sanction (as all parties agree is possible, see BOP Decl.

¶ 14; Def.’s Reply to BOP Decl. at 3), then Lawson would remain incarcerated until February

2031.

        BOP arrived at this computation, as the Court understands it, by essentially asking itself a

hypothetical question upon receiving Lawson’s amended sentence in May 2021: “If an inmate

otherwise identical to Lawson (not counting his additional consecutive sentence) was entitled to

release on May 21, 2021, how long would his original sentence need to have been?” The answer,

BOP calculated, is 21 years, 10 months, and 14 days. BOP Decl. ¶ 12(c). It then added the seven-

year sentence imposed by this Court to this term (which accounted for Lawson’s Virginia and

Maryland sentences, see id. ¶ 12 (c)–(d)), arriving at a total term-in-effect of 28 years, 10 months,

and 14 days and a term expiration date in February 2031. Particularly relevant here is how BOP

treated Lawson’s good-time credit. When answering its hypothetical question, BOP factored in

not just the good-time credit Lawson had already accrued as of May 2021 but also the credit he

would have been eligible to receive had he actually been sentenced to a term of 21 years, 10

months, and 14 days: 1,181 days. 23 Subtracting 176 days of credit that Lawson had previously

lost due to disciplinary infractions, BOP effectively baked 1,005 days of good-time credit into its

computation of his time-served sentence and, accordingly, into his new total term-in-effect.




        23
            Lawson criticizes this move, not without reason, as circular: “The BOP arrives at X (1,005 days of good
time credit) by assuming Y (the sentence is 21 years and 10 months), but the only way it calculates Y (a sentence of
21 years and 10 months) is by assuming X (1,005 days of good time credit).” Def.’s Reply to BOP Decl. at 2.

                                                        25
        Lawson argues vigorously against BOP’s methodology and particularly its treatment of his

good-time credit. See generally Def.’s Reply to BOP Decl. at 2–3. He notes that BOP’s February

2031 term-expiration date is almost ten years from the date Judge Chuang eliminated all of

Lawson’s sentences except for this Court’s seven-year term. Id. at 3. Indeed, Lawson notes that

Judge Chuang partially based his compassionate release decision on the assumption that Lawson

would have no more than seven years left to serve. Id. at 4; Def.’s Mot at 26–27; see Lawson,

2021 WL 2042671, at *4. This discrepancy, Lawson explains, traces back to BOP’s treatment of

his good-time credit: by accounting for 1,005 days of good-time credit in computing his term-in-

effect, BOP effectively extended his total sentence by that amount of time. Def.’s Reply to BOP

Decl. at 3. Indeed, BOP’s calculated term expiration date (February 19, 2031) is exactly 1,005

days after May 21, 2028, the date seven years after Lawson was resentenced. Lawson further notes

that BOP’s methodology means that, should he lose his already-accrued good-time credit, he will

effectively be forced to serve an additional day in custody for each day of credit forfeited. Id.

Finally, Lawson proposes an alternative computation methodology: set his current and future

good-time credit to the side, add seven years the amount of time he had served as of May 21, 2021

(resulting in a term of 25 years, 7 months, and 10 days), and then apply the various applicable

credits against his sentence. Id. at 4. Under this method, Lawson’s term expiration date would be

exactly seven years from the date Judge Chuang resentenced him (May 21, 2028), and his projected

release date, accounting for good-time credit, would be July 21, 2024. Id.

        The Court tends to agree with Lawson: previously-accrued good-time credit should not

have the effect of lengthening a defendant’s sentence, and the forfeiture of good-time credit should

not result in a defendant serving extra time in prison. 24 BOP’s computation methodology probably


         Indeed, as the Court understands it, if Lawson had never lost any good-time credit as of May 21, 2021,
        24

BOP would have credited him with the full 1,181 days in computing his time-served sentence. This means his total

                                                      26
works without a hitch in the vast majority of cases in which a defendant is resentenced to time

served—after all, the internal math is largely irrelevant so long as the inmate is released—but it

appears that this methodology has unanticipated adverse consequences when a defendant like

Lawson is resentenced to time served but still must serve another consecutive sentence.

         Nonetheless, two considerations persuade the Court that, at present, BOP’s computation

does not warrant a reduction of Lawson’s sentence. First and foremost, a federal prisoner arguing

that he is being or will be incarcerated longer than is authorized by law has only one available

procedural mechanism for raising such a claim: a petition for a writ of habeas corpus under 28

U.S.C. § 2241. E.g., Dufur v. U.S. Parole Comm’n, 314 F. Supp. 3d 10, 16 (D.D.C. 2018) (“[A]

federal prisoner . . . [must] bring his claim in habeas . . . if success on the merits will necessarily

imply the invalidity of confinement or shorten its duration.” (internal quotation marks omitted)

(quoting Davis v. U.S. Sent’g Comm’n, 716 F.3d 660, 666 (D.C. Cir. 2013))), aff’d, 34 F.4th 1090

(D.C. Cir. 2022); accord, e.g., Shipp v. Hurwitz, Civ. A. No. 19-1733 (RC), 2019 WL 2996541, at

*4 (D.D.C. July 9, 2019). This “habeas-channeling rule”—which traces back to the Supreme

Court’s decision in Preiser v. Rodriguez, 411 U.S. 475, 487 (1973), and has been fleshed out in

several subsequent decisions, see Davis, 716 F.3d at 663–66 (explaining the development of the

rule in the D.C. Circuit)—applies to suits challenging sentence computations 25 and to claims




term in effect would have baked in 1,181 days instead of 1,005, and thus his sentence would actually have been longer
because he had not incurred any disciplinary infractions. This counterintuitive result further suggests that something
has gone awry in computing Lawson’s sentence.
        25
           E.g., United States v. Allen, 124 F. App’x 719, 721 (3d Cir. 2005) (“The exclusive remedy for challenging
the BOP’s calculation of a federal sentence is a habeas corpus petition filed pursuant to 28 U.S.C. § 2241 . . . .”); see
also Chatman-Bey v. Thornburgh, 864 F.2d 804, 808–09 (D.C. Cir. 1988) (en banc) (holding that suit alleging that
BOP had erroneously postponed defendant’s parole eligibility date eight years by incorrectly aggregating his sentences
must proceed in habeas), abrogated in part by Davis, 716 F.3d at 663–66.

                                                          27
regarding deprivation of good-time credits. 26 Such a petition must be filed in the district of

incarceration (not the district of sentencing), Dufur, 34 F.4th at 1096 (citing Rumsfeld v. Padilla,

542 U.S. 426, 443 (2004)); it must name the warden of the petitioner’s facility as the respondent,

id. (citing Rumsfeld, 542 U.S. at 435); and the petitioner must first exhaust his administrative

remedies, e.g., Santiago-Lugo v. Warden, 785 F.3d 467, 475 (11th Cir. 2015).

         To his credit, Lawson does not directly challenge the legality of his sentence computation,

nor does he ask the Court to order BOP to correct it. In other words, he studiously avoids arguing

that he will be detained longer than authorized by law, an argument he concedes would fall within

the habeas-channeling rule. See Rough Hr’g Tr. at 18:4–13 (conceding that habeas is the proper

mechanism for challenging “the accuracy of BOP’s computation”). Instead, Lawson focuses on

the computation’s “unfairness.” Def.’s Reply to BOP Decl. at 4 (“Whether it is wrong under the

BOP’s regulations or by statute is largely beside the point: this Court can recognize [the

computation’s] unfairness, and include this consideration as one among many that support Mr.

Lawson’s compassionate release.”); Rough Hr’g Tr. at 20:18–19 (“So whether it is incorrect is not

what we are saying. We are saying that it is unfair.”); see also Def.’s Mot. at 27.

         The Court appreciates this distinction and, as noted above, tends to agree with Lawson’s

criticisms of BOP’s calculation, whether framed in terms of legality or unfairness. But given that

Lawson’s argument closely resembles the type of claim governed by the mandatory habeas-

channeling rule, the Court is unwilling to grant compassionate release on the basis of a

computation’s “unfairness” when the defendant has not yet pursued habeas relief or engaged in




         26
           E.g., Edwards v. Balisok, 520 U.S. 641, 643–44 (1997) (summarizing Preiser as holding that “the sole
remedy in federal court for a prisoner seeking restoration of good-time credits is a writ of habeas corpus”); Schreane
v. Seana, 506 F. App’x 120, 123 (3d Cir. 2012).

                                                         28
meaningful dialogue with BOP regarding his objections. 27 To do so would permit an effective

end-run around the mandatory and exclusive procedure for challenging the execution of criminal

sentences: a habeas petition. Indeed, the Third Circuit recently suggested that objections to a

sentence computation may not even be considered when raised in a motion for compassionate

release. See United States v. Williams, 844 F. App’x 485, 486 n.1 (3d Cir. 2021) (“To the extent

that [defendant’s] [compassionate release] motion raised challenges to the computation of his

sentence . . . the District Court properly declined to consider those aspects of the motion . . . .

[because] a challenge to the BOP’s execution of a sentence is properly brought under 28 U.S.C. §

2241.” (cleaned up; citation omitted)); see also United States v. Sutherland, Case No. 3:17-CR-

131, 2020 WL 3251030, at *3–4 (M.D. Pa. June 16, 2020). This Court does not go quite that far—

after all, one purpose of compassionate release is to provide relief where even the proper operation

of law results in manifest injustice or significant individual hardship. Cf. Concepcion v. United

States, No. 20-1650, 2022 WL 2295029, at *4 (U.S. June 27, 2022) (“It is only when Congress or

the Constitution limits the scope of information that a district court may consider in deciding

whether, and to what extent, to modify a sentence, that a district court’s discretion to consider

information is restrained.”). Nonetheless, the Court cannot conclude that the alleged “unfairness”

of a sentence computation supports compassionate release when no attempt has been made to

pursue the exclusive judicial remedy for correcting an illegal sentence computation. 28


         27
            To be clear, this lack of meaningful engagement is BOP’s fault, not Lawson’s. Lawson represents that he
has been trying to address this issue with BOP since the October 26, 2021 computation, see Def.’s Mot. at 27 (“Counsel
has repeatedly sought clarification [from BOP regarding its computation of Lawson’s sentence] and received none.”),
and he flagged some of his concerns with the computation in his December 2 supplemental request for compassionate
release, see Dec. 2 Request at 1 (“Mr. Lawson’s sentence computation does not reflect the expectation of Judge
Chuang’s compassionate release grant in the District of Maryland.”). Instead, it has only been with this Court’s
intervention that Lawson has finally received a straight answer from BOP explaining his sentence computation. Now
that BOP’s rationale is clearer, the Court expects Lawson to continue pursuing internal resolution and, more
importantly, it expects BOP to meaningfully engage with Lawson’s (and the Court’s) concerns in good faith.
          Lawson cites United States v. Lopez, 534 F. Supp. 3d 573 (E.D. Va. 2021), to support his argument that
         28

compassionate release is a proper remedy for errors in applying a federal inmate’s sentence. In that case, the defendant

                                                          29
         In addition, compassionate release is ill-suited to address Lawson’s objections. For one,

the computation’s alleged flaws do not support release at all: that Lawson is set to be released in

2027 instead of 2024 has no bearing on whether he should be released now. And although Lawson

correctly notes that the Court could instead reduce his sentence by an amount that would offset the

flaws in BOP’s computation methodology, Rough Hr’g Tr. at 18:12–22, the Court can make little

more than a guess as to the size of that reduction given the still-obscure math that has gone into

computing Lawson’s sentence. No such issues would trouble a habeas court, which will have the

authority to, if necessary, directly order BOP to alter its computation.29 In other words, habeas

offers a scalpel while compassionate release provides only a hammer. Moreover, reducing

Lawson’s sentence is a permanent fix for a problem that may very well be temporary. The Court

has expressed its expectation that BOP will meaningfully engage with Lawson’s—and the

Court’s—concerns in good faith, and, as noted above, Lawson has at least a plausible claim for


faced a 211-month federal sentence and a 12-month sentence from a Virginia state court, but despite the federal
sentencing judge repeatedly ordering that the federal and state sentences be served concurrently, the Virginia
Department of Corrections (“VDOC”) maintained that the sentences must be served consecutively. Id. at 575–78.
Noting that “without . . . a reduction, Defendant will be incarcerated for a term that exceeds and is directly contrary
to the express order of the sentencing judge,” id. at 578, the court reduced the defendant’s federal sentence by twelve
months, ensuring that the defendant would only serve the intended 211-month sentence.
          Lopez is distinguishable from this case in several respects. First and foremost, Lopez had already tried and
failed to obtain his desired relief via a § 2241 habeas petition before he resorted to compassionate release. See Lopez
v. Ormond, Civ. A. No. 2:18-cv-322, 2019 WL 3365850 (E.D. Va. June 18, 2019) (recommending that Lopez’s § 2241
petition be denied because “this court lacks any authority to order VDOC to commence Lopez’s state sentence or
designate Lopez’s present federal facility for service of that sentence”), adopted, 2019 WL 3366554 (E.D. Va. July
24, 2019); see also Lopez, 534 F. Supp. 3d at 576–78 (noting various other alternatives Lopez had previously
attempted). In addition, the issues in Lopez were far more certain than they are here: the federal sentencing judge had
been extremely clear that Lopez’s sentences should be concurrent, and VDOC had been equally insistent that they run
consecutively. Here, however, the proper length of Lawson’s total aggregate sentence is the very question in dispute.
Relatedly, calculating the reduction requested in Lopez required only elementary arithmetic, but, as discussed below,
this Court remains somewhat at sea as to how much it would have to reduce Lawson’s sentence in order to compensate
for BOP’s allegedly unfair computation methodology.
         29
            It appears that there is no written law—be it statute, regulation, or BOP program statement—governing
how to compute a time-served sentence when a defendant is still subject to a sentence to be served subsequently. See
Gov’t Reply to BOP Decl. at 2; see also Def.’s Reply to BOP Decl. at 4. This may complicate Lawson’s task of
showing that BOP’s computation is unlawful. In this Court’s view, however, BOP’s sentence computations should
not be effectively immune from review simply because no written policy governs the precise situation in question. If
Lawson does pursue habeas relief but his petition is denied on the ground that no law specifically dictates BOP’s
computation, Lawson is welcome to renew his motion for compassionate release.

                                                         30
habeas relief. So long as that more appropriate (and arguably mandatory) remedy remains untried,

the Court cannot conclude that any alleged unfairness in BOP’s computation of Lawson’s sentence

supports reducing his sentence.

        D.      Lawson’s Rehabilitation While Incarcerated

        Lawson’s final argument in favor of compassionate release is his record of rehabilitation

while incarcerated. At the outset, the Court notes that Congress has specifically instructed that

“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason” for purposes of compassionate release. 28 U.S.C. § 994(t). But § 994(t) specifies only

that rehabilitation alone may not suffice—courts therefore may still consider a defendant’s

rehabilitation in combination with other reasons warranting a sentence reduction. E.g., United

States v. Stephenson, 461 F. Supp. 3d 864, 873 (S.D. Iowa 2020) (“For the word ‘alone’ to do any

work—as it must—that means courts can consider rehabilitation as part of a compassionate release

motion.”); United States v. McCoy, 981 F.3d 271, 286 n.9 (4th Cir. 2020) (“[T]here is no indication

that successful rehabilitation efforts may not be considered as one among other factors under §

3582(c)(1)(A)(i) . . . .”).

        Lawson points to several commendable features of his prison record. He has had a perfect

disciplinary record for almost seven years, Def.’s Mot. at 35–36; Def.’s Ex. 10 [ECF No. 209-10]

at 2; none of his previous infractions involved fighting or violence, Def.’s Mot. at 36; and he has

availed himself of BOP’s available programming, including completing the Non-Residential Drug

Abuse Program in 2012 and a 300-hour course on appliance repair in 2011, id. at 35; Def.’s Ex.

10 at 1, 3; Gov’t Ex. F [ECF No. 217-3]. Lawson also submitted two personal statements

describing his upbringing, the circumstances surrounding his crimes, and his subsequent change

in mindset while in prison, Def.’s Ex. 1 [ECF No. 209-1], and the Court has further reviewed



                                                31
several letters of support from his family and friends, Def.’s Ex. 3 [ECF No. 209-3], and three

letters from staff members at FCI Coleman attesting to his positive conduct while incarcerated,

Def.’s Ex. 2 [ECF No. 209-2]; Def.’s Mot. at 36; cf. United States v. Douglas, Crim. A. No. 10-

171-4 (JDB), 2021 WL 214563, at *8 (D.D.C. Jan. 21, 2021) (“Douglas II”) (“Courts have found

letters from prison staff—‘written by the unbiased people who have spent more time with

[defendant] than anyone else—to be powerful evidence of his rehabilitation.’” (alteration in

original) (quoting United States v. Rodriguez, 492 F. Supp. 3d 306, 312 (S.D.N.Y. 2020))).

         The government paints a less rosy picture. Lawson, it argues, has not exhibited “a genuine

and consistent effort to avail himself of the training opportunities BOP offers,” Gov’t Opp’n at 35:

although he has completed 513 total hours of programming, that works out to only 2.5 hours of

programming per month of incarceration. Moreover, Lawson has completed only 16 hours of

coursework—a class on music theory—since 2015. Id.; see also Gov’t Ex. F. The government

also directs the Court’s attention to Lawson’s extensive disciplinary history prior to 2015, a history

which includes four 100-level offenses, the most serious category of infraction. Gov’t Opp’n at

34; see generally Gov’t Ex. E [ECF No. 217-2]. Three of these 100-level citations were for

possessing a dangerous weapon. 30 See Gov’t Opp’n at 34; Gov’t Ex. E at 2–3; Def.’s Ex. 10 at 2.

         The government’s points are well-taken. Lawson’s disciplinary record is long and includes

some concerning conduct. Cf. Stephenson, 461 F. Supp. 3d at 873 (noting that defendant’s

rehabilitation supported compassionate release in part because he had “maintained a clear

disciplinary record [over fifteen years of incarceration], no minor feat in any prison”); Rodriguez,

451 F. Supp. 3d at 405 (“[Defendant] has had only two infractions in seventeen years of


         30
             Lawson explains that in 2009 he felt he needed a weapon for protection in a particularly violent institution,
giving rise to his first two 100-level infractions, see Def.’s Reply at 29–30, and he denies that the weapon underlying
his third citation belonged to him, id. at 30; see also Gov’t Ex. E at 2 (reflecting that Lawson denied this charge at the
time as well).

                                                           32
incarceration . . . .”); Douglas II, 2021 WL 214563, at *8 (noting the defendant’s “clean

disciplinary record . . . over decades of incarceration” as a reason that the § 3553(a) factors

supported compassionate release). And his 513 hours of programming are less indicative of

“extraordinary rehabilitation” when placed in broader context. Cf. Rodriguez, 492 F. Supp. 3d at

313 (“[Defendant] has also compiled an outstanding record with prison programming, having

completed several courses, earned his GED, and finished a 4,000-hour technology apprenticeship

program.”); Douglas II, 2021 WL 214563, at *8 (noting that defendant “ha[d] completed thousands

of additional hours of educational, vocational, and therapeutic programming, much of which has

focused on taking responsibility for his past actions and developing skills in nonviolent conflict

resolution” and that he had become a “role model for younger inmates” with a “profound

commitment to mentorship”).

       But on the whole, the evidence of Lawson’s rehabilitation is favorable. The Court was

particularly moved by his sincere and thoughtful personal statements and by the letters from prison

staff and from various friends and family members evincing their support. The Court heartily

commends Lawson on the progress he has made while incarcerated—from the present record, it

seems that Lawson is a very different person from the young man this Court sentenced eighteen

years ago.

       As Lawson concedes, however, rehabilitation cannot constitute an extraordinary and

compelling reason on its own—it can only tip an already-strong case for compassionate release

over the edge. See Rough Hr’g Tr. at 27:4–6 (“I think the hurdle [posed by § 994(t)] is . . . that

[rehabilitation] alone is not a reason. So I don’t see it as a hurdle when there are other reasons

[warranting compassionate release].”). While Lawson’s record of rehabilitation certainly does not

cut against his case for compassionate release, it is not—nor is it permitted to be—an extraordinary



                                                33
and compelling reason warranting compassionate release on its own. The question is ultimately

whether his other arguments support reducing his sentence.

        Lawson appears to acknowledge that his proffered reasons for release may not be

“extraordinary and compelling” on their own. Instead, he argues vigorously—and correctly—that

a collection of reasons each falling short of “extraordinary and compelling” can, if considered

together, still justify compassionate release. 31 And the Court has taken that possibility seriously

in this case, assessing each of Lawson’s arguments for release individually but also weighing the

group collectively. In the end, however, Lawson’s proffered reasons, both on their own and

together, fall short of “extraordinary and compelling”—indeed, they support release only

minimally if at all. Any errors or subsequent changes in the law pertaining to Lawson’s sentence

on Count One would have had no impact on his effective aggregate sentence; Lawson’s choice not

to receive a vaccine effectively precludes compassionate release on the basis of COVID-19; the

alleged unfairness of BOP’s sentence computation is not an appropriate ground for sentence

reduction when Lawson has not sought to correct the computation directly via a habeas petition;

and Lawson’s favorable but mixed record of rehabilitation offers limited support for reducing his

sentence. This is not a case where various proffered reasons each fall just short of the line but may

be “extraordinary and compelling” when considered together—Lawson cannot demonstrate an

extraordinary and compelling reason for release by aggregating several independently

unsupportive arguments.




         31
            E.g., Def.’s Mot. at 29–30 (collecting cases); McCoy, 981 F.3d at 286 (affirming grants of compassionate
release relying on combination of factors); United States v. Owens, 996 F.3d 755, 763 (6th Cir. 2021) (remanding
compassionate release motion to district court to consider whether a combination of three factors warranted sentence
reduction). But see United States v. McKinnie, 24 F.4th 583, 588–89 (6th Cir. 2022) (suggesting that Owens is not
good law and expressing skepticism that “unrelated factors, each individually insufficient to justify a sentence
reduction, [can] amount to more than the sum of their individual parts”).

                                                        34
                                                  Conclusion

        As is hopefully apparent, the Court is sympathetic to Lawson’s situation, and its decision

on the present motion should not be misread to imply that Lawson deserves to stay in prison.

Rather, the Court is constrained by its view, drawn from the text of the compassionate release

statute itself, that “[c]utting short a duly authorized prison sentence is . . . an ‘extraordinary’ step

to take, and it requires a justification which is more than sympathetic and indeed nothing short of

‘compelling.’” Shabazz, 2021 WL 4306129, at *3. On the grounds presented in this motion and

at this stage in the proceedings, the Court concludes that Lawson has not presented an

extraordinary and compelling reason warranting a sentence reduction. 32                        The Court will,

accordingly, deny his motion.



                                                                                             /s/
                                                                                      JOHN D. BATES
                                                                                  United States District Judge
Dated: July 11, 2022




        32
           In light of this conclusion, the Court need not and does not address whether the sentencing factors under
18 U.S.C. § 3553(a) support a reduction in Lawson’s sentence. See, e.g., Morales, 2021 WL 4622461, at *8 (“[A]n
inmate may not be granted compassionate release without a finding of an extraordinary and compelling reason, no
matter how the § 3553(a) factors shake out.” (quoting Shabazz, 2021 WL 4306129, at *6)).

                                                        35